Exhibit 10.1




EXHIBIT A




THIS WARRANT AS WELL AS THE COMMON STOCK ISSUABLE UPON THE EXERCISE OF THIS
WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), AND MAY NOT BE OFFERED OR SOLD UNLESS REGISTERED UNDER THE ACT OR
AN EXEMPTION FROM REGISTRATION UNDER THE ACT IS AVAILABLE.




Void after 5:00 P.M., Boca Raton, Florida Time, on February 15, 2013  







WARRANT TO PURCHASE *___________*  SHARES OF THE COMMON STOCK OF




CLEARTRONIC, INC.







This is to certify that, FOR VALUE RECEIVED, _______________________________
(the “Holder”) is entitled to purchase, subject to the provisions of this
Warrant, from CLEARTRONIC, INC., a Florida corporation (the “Company”),
*______________*  shares of the common stock of the Company, $0.001 par value
(the “Common Stock”), at an exercise price of $.10  per share at any time or
from time to time from the date hereof until 5:00 P.M., Boca Raton, Florida Time
on February 15, 2013   (“the Termination Date”).  The number of shares to be
received upon the exercise of this Warrant and the price to be paid for each
such share shall be adjusted from time to time as hereinafter set forth. The
shares deliverable upon such exercise, and as adjusted from time to time, are
hereinafter as well as any other securities that may be deliverable upon such
exercise are sometimes referred to as “Warrant Shares” and the exercise price of
this Warrant as in effect at any time as adjusted from time to time is
hereinafter sometimes referred to as the “Exercise Price.”

 

1




SECTION 1.

EXERCISE OF WARRANT.




This Warrant may be exercised by the Holder of this Warrant  in whole or in part
at any time or from time to time during the period commencing on the date hereof
and terminating at 5:00 P.M., Boca Raton, Florida Time, on the Termination Date
(the “Exercise Period”) provided, however, that if  the Termination Date is a
day on which banking institutions in the State of Florida are authorized by law
to close, then on the next succeeding day which shall not be such a day.   This
Warrant may be exercised by presentation and surrender hereof to the Company at
its principal office, or at the office of its stock transfer agent, if any, with
the Purchase Form annexed hereto duly executed and accompanied by payment of the
Exercise Price for the number of Warrant Shares specified in such form. Such
payment may be made, at the option  of the Holder by check or wire transfer.  As
soon as practicable after each such exercise of the Warrant, but not later than
two business days from the date of such exercise, the Company shall issue and
deliver to the Holder a certificate or certificates representing the Warrant
Shares issuable upon such exercise, registered in the name of the Holder. If
this Warrant should be exercised in part only, the Company shall, upon surrender
of this Warrant for cancellation, execute and deliver a new Warrant evidencing
the rights of the Holder thereof to purchase the balance of the Warrant Shares
purchasable thereunder. Upon receipt by the Company of this Warrant at its
office, or by the stock transfer agent of the Company at its office, in proper
form for exercise, the Holder shall be deemed to be the holder of record of the
Warrant Shares issuable upon such exercise, notwithstanding that the stock
transfer books of the Company shall then be closed or that certificates
representing such shares shall not then be physically delivered to the Holder.




SECTION 2.

RESERVATION OF SHARES.




The Company shall at all times reserve for issuance and/or delivery upon
exercise of this Warrant such number of Warrant Shares as shall be required for
issuance and delivery upon exercise of this Warrant.




SECTION 3.

FRACTIONAL SHARES.




No fractional shares or scrip representing fractional shares shall be issued
upon the exercise of this Warrant. With respect to any fraction of a share
called for upon any exercise hereof, the Company shall pay to the Holder an
amount in cash equal to such fraction multiplied by the value of a full share
determined as follows (the “Current Market Value”):




(a)

If the Common Stock is listed on a national securities exchange or admitted to
unlisted trading privileges on such exchange or listed for trading on NASDAQ,
the Current Market Value shall be the last reported sale price of the Common
Stock on such exchange or system on the last business day prior to the date of
exercise of this Warrant or if no such sale is made on such day, the average of
the closing high bid and low asked prices for such day on such exchange or
system; or




(b)

If the Common Stock is not so listed or admitted to unlisted trading privileges
but bid and asked prices are reported by the OTC Bulletin Board or the National
Quotation Bureau, Inc. or any successor thereto, the Current Market Value shall
be the average of last reported high bid and low asked prices reported by the
OTC Bulletin Board or, if not so reported, then by the National Quotation
Bureau, Inc. on the last business day prior to the date of the exercise of this
Warrant; or




(c)

If the Common Stock is not so listed or admitted to unlisted trading privileges
and bid and asked prices are not so reported, the Current Market Value shall be
the book value of a share thereof as at the end of the fiscal quarter of the
Company ending immediately prior to the date of the exercise of the Warrant for
which financial statements of the Company are then available, determined in
accordance with generally accepted accounting principles consistently applied.








2







SECTION 4.

EXCHANGE, TRANSFER, ASSIGNMENT OR LOSS OF WARRANT.  




This Warrant is exchangeable, without expense, at the option of the Holder, upon
presentation and surrender hereof to the Company for other Warrants of different
denominations entitling the Holder thereof to purchase in the aggregate the same
number of shares of Common Stock purchasable hereunder. The term “Warrant” as
used herein includes any Warrants into which this Warrant may be divided or
exchanged. Upon receipt by the Company of evidence reasonably satisfactory to it
of the loss, theft, destruction or mutilation of this Warrant, and (in the case
of loss, theft or destruction) of reasonably satisfactory indemnification, and
upon surrender and cancellation of this Warrant, if mutilated, the Company will
execute and deliver a new Warrant of like tenor and date.




SECTION 5.

RIGHTS AND LIABILITIES OF THE HOLDER.




The Holder shall not, by virtue hereof, be entitled to any rights of a
shareholder in the Company, either at law or equity, and the rights of the
Holder are limited to those expressed in the Warrant and are not enforceable
against the Company except to the extent set forth herein. No provision of this
Warrant, in the absence of affirmative action by the Holder to purchase the
Warrant Shares, and no mere enumeration herein of the rights or privileges of
the Holder, shall give rise to any liability of the Holder for the Exercise
Price or as a shareholder of the Company, whether such liability is asserted by
the Company or by creditors of the Company.




SECTION 6.

ADJUSTMENTS, NOTICE PROVISIONS AND RESTRICTIONS ON ISSUANCE OF ADDITIONAL
SECURITIES.




SECTION 6.1

Adjustment of Exercise Price.  The Exercise Price in effect from time to time
shall be subject to adjustment, as follows:




(a)

In case the Company shall (i) declare a dividend or make a distribution on the
outstanding shares of its capital stock that is payable in shares of its Common
Stock, (ii) subdivide, split or reclassify the outstanding shares of its Common
Stock into a greater number of shares of the same class, or (iii) combine or
reclassify the outstanding shares of its Common Stock into a smaller number of
shares of the same class, the Exercise Price in effect immediately after the
record date for such dividend or distribution or the effective date of such
subdivision, combination or reclassification shall be adjusted so that it shall
equal the price determined by multiplying the Exercise Price in effect
immediately prior thereto by a fraction, of which the numerator shall be the
number of shares of Common Stock outstanding immediately before such dividend,
distribution, split, subdivision, combination or reclassification, and of which
the denominator shall be the number of shares of Common Stock outstanding
immediately after such dividend, distribution, split, subdivision, combination
or reclassification. Any shares of Common Stock issuable in payment of a
dividend shall be deemed to have been issued immediately prior to the record
date for such dividend for purposes of calculating the number of outstanding
shares of Common Stock of the Company under this Section 6.  Such adjustment
shall be made successively upon the occurrence of each event specified above,
but any such adjustment shall be effective only upon the effective date of such
dividend, distribution, split, subdivision, combination or reclassification.





3







 




(b)

In case the Company fixes a record date for the issuance to holders of its
Common Stock of rights, options, warrants or convertible or exchangeable
securities generally entitling such holders to subscribe for or purchase shares
of Common Stock at a price per share less than the Current Market Price (as such
term is defined in Subsection 6.1(e) hereof) per share of Common Stock on such
record date, the Exercise Price shall be adjusted immediately thereafter so that
it shall equal the price determined by multiplying the Exercise Price in effect
immediately prior thereto by a fraction, of which the numerator shall be the
number of shares of Common Stock outstanding on such record date plus the number
of shares of Common Stock which the aggregate offering price of the total number
of shares of Common Stock so offered would purchase at the Current Market Price
per share, and of which the denominator shall be the number of shares of Common
Stock outstanding on such Record Date plus the number of additional shares of
Common Stock offered for subscription or purchase. Such adjustment shall be
effective on the effective date of such issue and shall be made successively on
each date whenever a record date is fixed.




(c)

In case the Company fixes a record date for the making of a distribution to all
holders of shares of its Common Stock of (i) of shares of any class of capital
stock other than its Common Stock or (ii) of evidences of its indebtedness or
(iii) of assets (other than dividends or distributions referred to in Subsection
6.1(a) hereof) or (iv) of rights, options, warrants or convertible or
exchangeable securities (excluding those rights, options, warrants or
convertible or exchangeable securities referred to in Subsection 6.1(b) hereof),
then in each such case the Exercise Price in effect immediately thereafter shall
be determined by multiplying the Exercise Price in effect immediately prior
thereto by a fraction, of which the numerator shall be the total number of
shares of Common Stock outstanding on such record date multiplied by the Current
Market Price (as such term is defined in Subsection 6.1(e) hereof) per share on
such record date, less the aggregate fair value as determined in good faith by
the Board of Directors of the Company of said shares or evidences of
indebtedness or assets or rights, options, warrants or convertible or
exchangeable securities so distributed, and of which the denominator shall be
the total number of shares of Common Stock outstanding on such record date
multiplied by such Current Market Price per share. Such adjustment shall be
effective on the date of such distribution and shall be made successively each
time such a record date is fixed.  In the event that such distribution is not so
made, the Exercise Price then in effect shall be readjusted to the Exercise
Price which would then be in effect if such record date had not been fixed.




(d)

In the event of any merger, consolidation or sale of substantially all the
assets of the Company resulting in any distribution to the Company’s
stockholders on or before the Termination Date, shall have the right to exercise
this Warrant commencing at such time through the Termination Date which shall
entitle the Holder to receive, in lieu of Warrant Shares, the kind and amount of
securities and property (including cash) receivable by a holder of the number of
shares of Warrant Shares into which this Warrant might have been exercisable
immediately prior thereto.








4







(e)

For the purpose of any computation under Subsection 6.1(b) or 6.1(c) hereof, the
“Current Market Price” per share at any date (the “Computation Date”) shall be
deemed to be the average of the daily Current Market Value over 20 consecutive
trading days ending the trading day before such date.




(f)

All calculations under this Section 6.1 shall be made to the nearest cent.




SECTION 6.2

Adjustment of Number of Shares.  Upon each adjustment of the Exercise Price
pursuant to Section 6.1 other than pursuant to Subsection 6.1(d) hereof, this
Warrant shall thereupon evidence the right to purchase, in addition to any other
securities to which the Holder is entitled to purchase, that number of Warrant
Shares (calculated to the nearest one-hundred thousandth of a share) obtained by
multiplying the number of shares of Common Stock purchasable upon exercise of
the Warrant immediately prior to such adjustment by the Exercise Price in effect
immediately prior to such adjustment and dividing the product so obtained by the
Exercise Price in effect immediately after such adjustment.




SECTION 6.3

Verification of Computations.  The Company may select a firm of independent
public accountants, which may be the Company’s independent auditors, and which
selection may be changed from time to time, to verify the computations made in
accordance with this Section 6. The certificate, report of other written
statement of any such firm shall be conclusive evidence of the correctness of
any computation made under this Section 6. Promptly upon its receipt of such
certificate, report or statement from such firm of independent public
accountants, the Company shall deliver a copy thereof to the Holder.




SECTION 6.4

Warrant Certificate Amendments.  Irrespective of any adjustments pursuant to
this Section 6, Warrant Certificates theretofore or thereafter issued need not
be amended or replaced, but Warrant Certificates thereafter issued shall bear an
appropriate legend or other notice of any adjustments and which legend and/or
notice has been provided by the Company to the Holder.




SECTION 7.

NOTICES TO THE HOLDER




So long as this Warrant shall be outstanding, (i) if the Company proposes to pay
any dividend or make any distribution upon the Common Stock, (ii) if the Company
shall offer to holders of its Common Stock rights to subscribe for, purchase, or
exchange property for any shares of any class of stock, or any other rights or
Warrants or (iii) if any capital reorganization of the Company, reclassification
of the capital stock of the Company, consolidation or merger of the Company with
or into another corporation (other than a merger with a subsidiary in which
merger the Company is the continuing corporation and which does not result in
any reclassification, capital reorganization or other change of outstanding
shares of Common Stock of the class issuable upon exercise of this Warrant),
sale, lease or transfer of all or substantially all of the property and assets
of the Company to another corporation, or voluntary or involuntary dissolution,
liquidation or winding up of the Company shall be effected, then in any such
case, the Company shall cause to be sent by overnight mail or courier service to
the Holder, at least five days prior to the date specified in (x) or (y) below,
as the case may be, a notice containing a brief description of the proposed
action and stating the date on which (x) a record is to be taken for the purpose
of such dividend, distribution or subscription rights, or (y) such
reclassification, reorganization, consolidation, merger, conveyance, lease,
dissolution, liquidation or winding up is to take place and the date, if any is
to be fixed, as of which holders of Common Stock or other securities shall
receive cash or other property deliverable upon such reclassification,
reorganization, consolidation, merger, conveyance, dissolution, liquidation or
winding up.





5






SECTION 8.

RECLASSIFICATION, REORGANIZATION OR MERGER.




In case of any reclassification, capital reorganization or other change of
outstanding shares of Common Stock of the Company, or in case of any
consolidation or merger of the Company with or into another corporation (other
than a merger with a subsidiary in which merger the Company is the continuing
corporation and which does not result in any reclassification, capital
reorganization or other change of outstanding shares of Common Stock of the
class issuable upon exercise of this Warrant) or in case of any sale, lease or
conveyance to another corporation of the property of the Company as an entirety
(collectively such actions being hereinafter referred to as “Reorganizations”),
the Company shall, as a condition precedent to such Reorganization transaction,
cause effective provisions to be made so that the Holder shall have the right
thereafter by exercising this Warrant at any time prior to the expiration of the
Warrant, to receive in lieu of the amount of securities otherwise deliverable,
the kind and amount of shares of stock and other securities and property
receivable upon such Reorganization by a holder of the number of shares of
Common Stock which might have been purchased upon exercise of this Warrant and
the Warrants included in the Shares immediately prior to such Reorganization.
Any such provision shall include provision for adjustments which shall be as
nearly equivalent as may be practicable to the adjustments provided for in this
Warrant. The foregoing provisions of this Section 9 shall similarly apply to
successive Reorganizations.




SECTION 9.

ISSUE TAX.




The issuance of certificates representing the Warrant Shares upon the exercise
of this Warrant as well as securities underlying the Share Warrants shall be
made without charge to the Holder for any original issuance tax in respect
thereof.




SECTION 10.

GOVERNING LAW, JURISDICTION AND VENUE.




This Warrant shall be governed by and construed and enforced in accordance with
the laws of the State of Florida.  The Company and by acceptance hereof, the
Holder, hereby consent to the exclusive jurisdiction and venue of the courts of
the State of Florida located in Palm Beach County, Florida or the United States
Federal District Court for the Southern District of Florida with respect to any
matter relating to this Warrant and the performance of the Company’s or the
Holder’s obligations hereunder and the Company and the Holder hereby further
consent to the personal jurisdiction of such courts. Any action suit or
proceeding brought by or on behalf of the Company or the Holder relating to such
matters shall be commenced, pursued, defended and resolved only in such courts
and any appropriate appellate court having jurisdiction to hear an appeal from
any judgment entered in such courts.





6










[Signature Page Follows]





 




CLEARTRONIC, INC.







By:

 







Dated: *______*




Attest:







Secretary














PURCHASE FORM




Dated _______, ______




The undersigned hereby irrevocably elects to exercise the within Warrant to the
extent of purchasing _________ Warrant Shares and hereby makes payment of
__________ in payment of the actual exercise price thereof.













INSTRUCTIONS FOR REGISTRATION OF STOCK




(Please typewrite or print in block letters)







Name







Address







Signature















